DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  The following claim limitations of “a biometric sensor…” in line 16 should be corrected to “the biometric sensor…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2, 11, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al. (2017/0270342).

Regarding claim 1, He teaches an electronic device, comprising: a transparent member (para [0064] the top surface of the device screen assembly can be a surface of an optically transparent layer; Fig 3A) comprising transparent material (para [0064] the top surface of the device screen assembly can be a surface of an optically transparent layer; Fig 3A); a display panel (Fig 2A, 2B; Fig 3A: Display screen) disposed under the transparent member and including a plurality of pixels (para [0061] As a specific example, FIGS. 2A and 2B illustrate one exemplary implementation of an electronic device 200 having a touch sensing display screen assembly and an optical sensor module positioned underneath the touch sensing display screen assembly. In this particular example, the display technology can be implemented by a LCD display screen with backlight for optically illuminating the LCD pixels or another display screen having light emitting display pixels without using backlight (e.g., an OLED display screen). The electronic device 200 can be a portable device such as a smartphone or a tablet and can be the device 188 as shown in FIG. 1.); a biometric sensor (para [0063] An optical sensor module is coupled to, and located underneath, the display screen assembly module to receive and capture the returned light from the top surface of the touch sensing screen module and to guide and image the returned light onto an optical sensor array of optical sensing pixels or photodetectors which convert the optical image in the returned light into pixel signals for further processing.) disposed under the Fig 2B; para [0014] and an optical sensor module located below the display panel to receive light that is emitted by at least a portion of the light emitting display pixels and is returned from the top transparent layer to detect a fingerprint); and a filter disposed between the display panel and the biometric sensor and covering the biometric sensor (para [0119] The undesired background light in the fingerprint sensing may also be reduced by providing proper optical filtering in the light path. One or more optical filters may be used to reject the environment light wavelengths, such as near IR and partial of the red light etc. In some implementation, such optical filter coatings may be made on the surfaces of the optical parts, including the display bottom surface, prism surfaces, sensor surface etc. For example, human fingers absorb most of the energy of the wavelengths under .about.580 nm, if one or more optical filters or optical filtering coatings can be designed to reject light in wavelengths from 580 nm to infrared, undesired contributions to the optical detection in fingerprint sensing from the environment light may be greatly reduced.).

Regarding claim 2, He teaches the electronic device of claim 1, wherein the filter is configured to: transmit a reflected light of a visible band, wherein light output through the plurality of pixels is reflected from an external object in operable proximity to the transparent member (para [0047] The optical sensor technology disclosed here can be implemented to detect a portion of the light (= claimed visible band) that is used for displaying images in a display screen where such a portion of the light for the display screen may be the scattered light, reflected light or some stray light. For example, in some implementations of the disclosed optical sensor technology for an OLED display screen or another display screen having light emitting display pixels without using backlight, the image light produced by the OLED display screen, at or near the OLED display screen's top surface, may be reflected or scattered back into the OLED display screen as returned light when encountering an object such as a user finger or palm, or a user pointer device like a stylus. Such returned light can be captured for performing one or more optical sensing operations using the disclosed optical sensor technology. Due to the use of the light from OLED display screen's own OLED pixels for optical sensing, an optical sensor module based on the disclosed optical sensor technology can be, in some implementations, specially designed to be integrated to the OLED display screen in a way that maintains the display operations and functions of the OLED display screen without interference while providing optical sensing operations and functions to enhance overall functionality, device integration and user experience of the electronic device such as a smart phone or other mobile/wearable device or other forms of electronic devices or systems.); and block at least a part of an external light of an infrared band, the external light being introduced through the transparent member and the display panel (para [0119] The undesired background light in the fingerprint sensing may also be reduced by providing proper optical filtering in the light path. One or more optical filters may be used to reject the environment light wavelengths, such as near IR and partial of the red light etc. In some implementation, such optical filter coatings may be made on the surfaces of the optical parts, including the display bottom surface, prism surfaces, sensor surface etc. For example, human fingers absorb most of the energy of the wavelengths under .about.580 nm, if one or more optical filters or optical filtering coatings can be designed to reject light in wavelengths from 580 nm to infrared, undesired contributions to the optical detection in fingerprint sensing from the environment light may be greatly reduced).

Regarding claim 11, He teaches the electronic device of claim 1, wherein light output through the plurality of pixels is reflected by an external object which is in operable proximity to the transparent member, wherein a reflected light reflected by the external object passes through the transparent member, the display panel, and the filter (para [0044] The light produced by a display screen for displaying images can pass through the top surface of the display screen in order to be viewed by a user. A finger can touch the top surface and thus interacts with the light at the top surface to cause the reflected or scattered light at the surface area of the touch to carry spatial image information of the finger to return to the display panel underneath the top surface), and wherein the biometric sensor is configured to: receive the reflected light passing through the transparent member, the display panel, and the filter (Fig 4B; Fig 5A). 

Regarding claim 12, He teaches the electronic device of claim 11, wherein the filter comprises: an infrared (IR) filter configured to block at least a part of a reflected light of an infrared band in the reflected light introduced through the display panel (para [0169] The spatial filtering operation of the optical collimator array can advantageously reduce the amount of the background light that enters the photodetector array in the optical sensor module. In addition, one or more optical filters may be provided in the optical sensor module to filter out the background light and to reduce the amount of the background light at the photodetector array for improved optical sensing of the returned light from the fingerprint sensing area due to the illumination by emitted light from the OLED pixels. For example, the one or more optical filters can be configured, for example, as bandpass filters to allow transmission of the light at emitted by the OLED pixels while blocking other light components such as the IR light in the sunlight. This optical filtering can be an effective in reducing the background light caused by sunlight when using the device outdoors. The one or more optical filters can be implemented as, for example, optical filter coatings formed on one or more interfaces along the optical path to the photodetector array in the optical sensor module or one or more discrete optical filter).

Regarding claim 13, He teaches the electronic device of claim 11, further comprising: a processor (704; Fig 4B) electrically connected with the display panel and the biometric sensor and configured to control the electronic device to obtain biometric information using the biometric sensor (para [0082] As shown in FIG. 4B is a control circuit 704 (e.g., a microcontroller or MCU) which is coupled to the imaging sensing block 702 and to other circuitry such as the device main processor 705 on a main circuit board. Para [0087] to provide a fingerprint sensing operation using the above described optical sensor module when the OLED display panel is not turn on, one or more extra LED light sources 703 designated for providing fingerprint sensing illumination can be placed on the side of the transparent block 701 as shown in FIG. 4B. This designated LED light 703 can be controlled by the same electronics 704 (e.g., MCU) for controlling the image sensor array in the block 702. The designated LED light 703 can be pulsed for a short time, at a low duty cycle, to emit light intermittently and to provide pulse light for image sensing. The image sensor array can be operated to monitor the light pattern reflected off the OLED panel cover substrate at the same pulse duty cycle. If there is a human finger touching the sensing area 615 on the screen, the image that is captured at the imaging sensing array in the block 702 can be used to detect the touching event. The control electronics or MCU 704 connected to the image sensor array in the block 702 can be operated to determine if the touch is by a human finger touch. If it is confirmed that it is a human finger touch event, the MCU 704 can be operated to wake up the smartphone system, turn on the OLED display panel (or at least the off the OLED pixels in the fingerprint illumination zone 613 for performing the optical fingerprint sensing), and use the normal mode to acquire a full fingerprint image. The image sensor array in the block 702 will send the acquired fingerprint image to the smartphone main processor 705 which can be operated to match the captured fingerprint image to the registered fingerprint database. If there is a match, the smartphone will unlock the phone, and start the normal operation. If the captured image is not matched, the smartphone will feedback to user that the authentication is failed. User may try again, or input passcode).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (2017/0270342) in view of Yeke Yazdandoost et al. (2019/0095671).

Regarding claim 10, He teaches the electronic device as explained for claim 1 above.
He fails to teach further comprising: a dielectric material disposed between the biometric sensor and the filter; as claimed.
Yeke Yazdandoost teaches a, electronic device comprising a biometric sensor (para [0063] fingerprint sensing) and a filter (IR-cut filter; para [0063]); and further comprising: a dielectric material disposed between the biometric sensor and the filter (para [0063] Additionally, the IR-cut filter can be below or on top of the optically transparent dielectric spacer 2036 to permit fingerprint sensing below direct sunlight, for example.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of He with providing dielectric layer as taught by Yeke Yazdandoost, because this will enhance the sensing capability of the biometric sensor by providing added spacing between the filter and sensor while allowing light to reach the sensor.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim comparison table
Claims of application# 17/239,932
Claims of US. Patent# 10,990,792
1. An electronic device, comprising: a transparent member comprising transparent material; a display panel disposed under the transparent member and including a plurality of pixels; a biometric sensor disposed under the 
a transparent layer; a display panel disposed under the transparent layer and including pixels; a sensor housing disposed under the display panel, the sensor housing including at least one side a biometric sensor mounted on a printed circuit board (PCB), wherein the sensor housing is mounted on the PCB such that the biometric sensor is disposed inside the sensor housing as viewed from above; an optical filter disposed inside the sensor housing as viewed from above and attached to a portion of the sensor housing corresponding to the first opening such that the optical filter is disposed apart from both the biometric sensor and the display panel, wherein an air gap is formed between the optical filter and the biometric sensor; a circuit element mounted on the PCB and 

a sensor housing disposed under the display panel, the sensor housing including at least one side wall and an upper wall in which a first opening is formed; a metal inclusive layer disposed between at least the display panel and the upper wall of the sensor housing, wherein a second opening at least partially aligned with the first opening is formed in the metal inclusive layer; a biometric sensor mounted on a printed circuit board (PCB), wherein the sensor housing is mounted on the PCB such that the biometric sensor is disposed inside the sensor housing as viewed from above; an optical filter disposed inside the sensor housing as viewed from above and attached to a portion of the sensor housing corresponding to the first opening such that the optical filter is disposed apart from both the biometric sensor and the display panel, wherein an air gap is formed between the optical filter and the biometric sensor; a circuit element mounted on the PCB and disposed inside the sensor housing as and wherein the biometric sensor is configured to receive light emitted from the pixels and reflected from an object positioned on the transparent layer and passing through each of: the display panel, the second opening of the metal layer, the first opening of the sensor housing, and the optical filter, and wherein, when viewed from above, the first opening define in the upper wall of the sensor housing has a cross-sectional area which is smaller than a top surface area of the biometric sensor.

13. An electronic device, comprising: a transparent layer; a display panel disposed under the transparent layer and including pixels; a sensor housing disposed under the display panel, the sensor housing including at least one side wall and an upper wall in which a first an optical filter disposed inside the sensor housing as viewed from above and attached to a portion of the sensor housing corresponding to the first opening such that the optical filter is disposed apart from both the biometric sensor and the display panel, wherein an air gap is formed between the optical filter and the biometric sensor; a circuit element mounted on the PCB and disposed inside the sensor housing as viewed from 

13. An electronic device, comprising: a transparent layer; a display panel disposed under the transparent layer and including pixels; a sensor housing disposed under the display panel, the sensor housing including at least one side wall and an upper wall in which a first opening is formed; a metal inclusive layer a biometric sensor mounted on a printed circuit board (PCB), wherein the sensor housing is mounted on the PCB such that the biometric sensor is disposed inside the sensor housing as viewed from above; an optical filter disposed inside the sensor housing as viewed from above and attached to a portion of the sensor housing corresponding to the first opening such that the optical filter is disposed apart from both the biometric sensor and the display panel, wherein an air gap is formed between the optical filter and the biometric sensor; a circuit element mounted on the PCB and disposed inside the sensor housing as viewed from above, the circuit element electrically connected to the biometric sensor; and wherein the biometric sensor is configured to receive light emitted from the pixels and reflected from an object positioned on the transparent layer and passing through each of: the display panel, the second opening of the metal layer, the first opening of the sensor housing, and the optical filter, and wherein, when viewed from above, the first opening define in the upper wall of the sensor housing has a cross-sectional area which is smaller than a top surface area of the biometric sensor.

wherein the biometric sensor is configured to receive light emitted from the pixels and reflected from an object positioned on the transparent layer and passing through each of: the display panel, the second opening of the metal layer, the first opening of the sensor housing, and the optical filter, and wherein, when viewed from above, the first opening define in the upper wall of the sensor housing has a cross-sectional area which is smaller than a top surface area of the biometric sensor.


Claims 1, 3, 4, 9 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 and 27 of U.S. Patent No. 10,990,792. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of instant application is anticipated by claim 13 of U.S. Patent# 10,990,792, as shown in the table above. Claim 3 of instant application is anticipated by claim 13 of U.S. Patent# 10,990,792, as shown in the table above. Claim 4 of instant application is anticipated by claim 13 of U.S. Patent# 10,990,792, as shown in the table above. Claim 9 of instant application is anticipated by claim 13 of U.S. Patent# 10,990,792, as shown in the table above. Furthermore, the claimed “a conductive wire .

Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 3, prior art of record fails to teach the following claim limitations of “and wherein an external light passing through the display panel is received by the biometric sensor via the opening”; in combination with all other claim limitations. Specifically, prior art He teaches the aspect of preventing the ambient light from reaching the sensor, which is considered to be noise affecting the sensing capability. In view of this, it would have not been obvious to modify the teachings of He by allowing external light to be received by the biometric sensor, as it would destroy the teachings of primary reference He.
.
The following is an examiner’s statement of reasons for allowance: Regarding claim 14, prior art of record fails to teach the following claim limitations of “a sensor housing having a first side disposed under the supporting layer, having a second side disposed on the circuit board, and having an opening formed in the first side; a biometric sensor disposed in the sensor housing and disposed on the circuit board; an optical layer disposed on the biometric sensor; and an optical filter disposed in the opening”; in combination with all other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623